Title: To John Adams from Wilhem & Jan Willink, Nicolaas & Jacob van Staphorst, and De la Lande & Fynje, 10 October 1782
From: Willink, Wilhem & Jan (business),Staphorst, Nicolaas & Jacob van (business),La Lande & Fynje, de (business)
To: Adams, John



Amsterdam 10 8br 1782
Sir

In consequence of your Excellency’s commands of the 8th. inst:, we have sent to day one thausand obligations; and we Shall as soon as possible send the other thousand, which we get printed.
These thousand being Signed by your Excellency, we pray to have them handed together to Mr. Van der Beets on the Stamp Chamber; whch. being the disposal of Mr. Zweerts of this City, we pray your Excellency to inform him of it at the same time.
Your Excellency may depend on our Secrecy abt. your journey, we beg leave in the meanwhile to wish it an agreable one for your Excellency and a happy one for America.


We have the honour to be with respectfull Consideration Sir Your most Humble and most Obedient servants
Wilhem & Jan Willink
Nics. & Jacob van Staphorst
de la Lande & fynje

